       Case 3:15-cr-00438-JO           Document 193     Filed 11/08/19     Page 1 of 7

                                                                                             CLOSED
                           U.S. District Court
                 DISTRICT OF ARIZONA (Phoenix Division)
      CRIMINAL DOCKET FOR CASE #: 2:19−mj−08467−JZB All Defendants

Case title: USA v. Shrout                                      Date Filed: 11/01/2019
Other court case number: 3:15−cr−00438−JO−1 District of        Date Terminated: 11/05/2019
                          Oregon

Assigned to: Magistrate Judge
John Z Boyle

Defendant (1)
Winston Shrout                          represented by Kristin Marie Whitaker
78952−065                                              Federal Public Defenders Office − Phoenix
TERMINATED: 11/05/2019                                 850 W Adams St., Ste. 201
                                                       Phoenix, AZ 85007
                                                       602−382−2700
                                                       Fax: 602−382−2800
                                                       Email: kristin_whitaker@fd.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Public Defender or Community
                                                       Defender Appointment

Pending Counts                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                     Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                            Disposition
Rule 5 − Pretrial Release Violation
(failure to surrender for service of
sentence)


Plaintiff
USA                                            represented by Abbie Broughton Marsh
                                                              US Attorneys Office − Phoenix, AZ
                                                              2 Renaissance Square
                                                              40 N Central Ave., Ste. 1800
                                                              Phoenix, AZ 85004−4408
                                                              602−514−7500
                                                              Email: Abbie.Broughton.Marsh@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Assistant US Attorney
      Case 3:15-cr-00438-JO       Document 193         Filed 11/08/19      Page 2 of 7


Date Filed   #   Docket Text
11/01/2019   1 Arrest (Warrant issued District of Oregon) of Winston Shrout. (CIS) (Entered:
               11/01/2019)
11/01/2019   2 MINUTE ENTRY for proceedings held before Magistrate Judge John Z Boyle: Initial
               Appearance in Rule 5(c)(3) Proceedings as to Winston Shrout held on 11/1/2019.
               FINANCIAL AFFIDAVIT TAKEN. Appearance entered by Kristin Marie Whitaker
               on behalf of defendant for all Arizona proceedings. Identity and Detention Hearings
               requested.

                 Appearances: AUSA Abbie Marsh for the Government, AFPD Kristin Whitaker for
                 defendant. Defendant is present and in custody. Identity and Detention Hearings set for
                 11/5/2019 at 04:00 PM in Courtroom 303, 401 West Washington Street, Phoenix, AZ
                 85003 before Magistrate Judge Michelle H Burns. (Recorded by COURTSMART.)
                 Hearing held 3:40 PM to 3:45 PM. This is a TEXT ENTRY ONLY. There is no PDF
                 document associated with this entry. (KGM) (Entered: 11/01/2019)
11/01/2019   3 SEALED CJA 23 Financial Affidavit by Winston Shrout. (KGM) (Entered:
               11/01/2019)
11/05/2019   4 MINUTE ENTRY for proceedings held before Magistrate Judge Michelle H Burns:
               Rule 5(c)(3) Identity Hearing as to Winston Shrout held on 11/5/2019. The Court does
               not believe defendant is entitled to a detention hearing in this matter but will allow
               defense counsel to argue for release. The parties proceed as to identity only. Kathleen
               Neri is sworn, examined and cross−examined. Exhibits 1 and 2 are admitted. Ron
               Lindsey is sworn, examined and cross−examined. Exhibits 3 and 4 are admitted.
               Defendant is sworn, examined and cross−examined. Counsel argue to the Court. THE
               COURT FINDS there is probable cause to believe that this defendant is the Winston
               Shrout named in the warrant, and that there is probable cause to believe that an offense
               has been committed against the laws of the United States of America. Defendant shall
               remain detained and Warrant of Removal to be issued.

                 Appearances: AUSA Jacqueline Schesnol for Abbie Marsh for the Government,
                 AFPD Kristin Whitaker for defendant. Defendant is present and in custody. (Recorded
                 by COURTSMART.) Hearing held 3:57 pm to 4:32 pm. This is a TEXT ENTRY
                 ONLY. There is no PDF document associated with this entry. (MJF) (Entered:
                 11/07/2019)
11/05/2019   5 EXHIBIT LIST re: Identity Hearing by USA as to Winston Shrout. (ESG) (Entered:
               11/07/2019)
11/05/2019   6 WITNESS LIST re: Identity Hearing by USA as to Winston Shrout. (ESG) (Entered:
               11/07/2019)
11/05/2019   7 COMMITMENT TO ANOTHER DISTRICT as to Winston Shrout. Defendant
               committed to District of Oregon (Portland). Signed by Magistrate Judge Michelle H.
               Burns on 11/5/2019. (MRH) (Entered: 11/08/2019)
11/08/2019   8 *Notice to District of Oregon (Portland) of a Rule 5 or Rule 32 Initial Appearance as
               to Winston Shrout. Your case number is: 3:15−CR−00438−01−JO. Please use PACER
               Court Links to access the public docket and documents. Any necessary sealed or ex
               parte documents will be sent in a separate e−mail.

                 (If you wish to designate a different email address for future transfers, please send
                 your request to the national list host at
                 InterdistrictTransfer_TXND@txnd.uscourts.gov.) *Modified on 11/8/2019 to correct
                 file date from 11/6/2019 to 11/8/2019. (MRH) (Entered: 11/08/2019)
Case 3:15-cr-00438-JO   Document 193   Filed 11/08/19   Page 3 of 7
Case 3:15-cr-00438-JO   Document 193   Filed 11/08/19   Page 4 of 7
Case 3:15-cr-00438-JO   Document 193   Filed 11/08/19   Page 5 of 7
Case 3:15-cr-00438-JO   Document 193   Filed 11/08/19   Page 6 of 7
Case 3:15-cr-00438-JO   Document 193   Filed 11/08/19   Page 7 of 7
